DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 12/13/2021 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0206452 by Okuda in view of U.S. 2015/0348806 by Ishibashi.
With regard to claim 7, Okuda teaches an apparatus (illustrated in Figures 17 and 18) for cleaning a substrate, wherein the apparatus has a support unit comprising a vacuum chuck (item 3015 in Figure 17) configured to support the substrate in a processing space within a cup (item 3003; reads on housing; Par. 0334-0338).  Okuda teaches that the apparatus comprises a first nozzle (item 3023 in Figure 17) configured to dispense a first liquid in a first arc (item 3085 in Figure 18) on a target surface of the substrate, and Okuda teaches that the apparatus comprises a second nozzle (item 3037 in Figure 17) configured to dispense a second liquid in a second arc (item 3087 in Figure 18) onto the target surface of the substrate (Par. 0334-0368).  
Okuda teaches using his apparatus to clean semiconductor wafers (Par. 0002), but Okuda does not recite that a treated wafer is a 300 mm wafer.  
However, in the art of cleaning semiconductors, semiconductor wafers that are 300 mm are well known – Ishibashi being an example of such a teaching (Par. 0008 of Ishibashi).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Okuda such that the cleaned semiconductor wafer is a 300 mm semiconductor wafer.  In the art of cleaning 
In this combination of Okuda in view of Ishibashi, since the first arc (item 3085 in Okuda’s Figure 18) and the second arc (item 3087 in Okuda’s Figure 18) both extend from the substrate’s center towards the substrate’s edge, the first nozzle thus discharges the first liquid to a first point in the range of 3 mm to 15 mm from the substrate’s center and the second nozzle thus discharges the second liquid to a second, separate point in the range of 3 mm to 15 mm from the substrate’s center.  These two points inherently exist along a line that reads on applicant’s virtual line, and the two points are located on opposite sides of said line.  
With regard to claim 9, in the combination of Okuda in view of Ishibashi, since the first arc (item 3085 in Okuda’s Figure 18) and the second arc (item 3087 in Okuda’s Figure 18) both extend from the substrate’s center towards the substrate’s edge, the first nozzle is thus structurally capable of discharging the first liquid to a first point in the range of 3 mm to 15 mm from the substrate’s center and the second nozzle is thus structurally capable of discharging the second liquid to a second, separate point in the range of 3 mm to 15 mm from the substrate’s center, wherein the first and second points are equally distant from the substrate’s center.
With regard to claim 14, applicant’s limitation specifying that the first liquid and the second liquid are the same specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Okuda in view of .  
Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0348806 by Ishibashi.
With regard to claim 7, Ishibashi teaches an apparatus for cleaning a substrate, wherein the apparatus comprises a support unit comprising a spindle, wherein the support unit is configured to support the substrate in a processing space (Par. 0155).  Ishibashi’s apparatus comprises a first nozzle (item 82 in Figure 25) configured to dispense a first liquid in a fan-shaped spray pattern from the substrate’ center towards the substrate’s periphery, and Ishibashi’s apparatus comprises a second nozzle (item 84 in Figure 25) configured to dispense a second liquid in a fan-shaped spray pattern from the substrate’s center towards the substrate’s periphery (Par. 0155-0159).  Ishibashi teaches that the processing space is within a housing (Par. 0081-0083).  
Ishibashi teaches that the cleaned substrate is a semiconductor substrate (Par. 0200), but Ishibashi does not recite having the semiconductor substrate be a 300 mm substrate.
However, in the art of cleaning semiconductors, semiconductor wafers that are 300 mm are well known, and Ishibashi himself teaches as much in his Background section (see Par. 0004).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishibashi such that the cleaned semiconductor wafer is a 300 mm semiconductor wafer.  In the art of cleaning semiconductors, semiconductor wafers that are 300 mm are well known (Ishibashi 
In this method of Ishibashi, since the fan-shaped spray from the first nozzle and the fan-shaped spray from the second nozzle both land from the center of the substrate towards the periphery of the substrate, the first nozzle thus discharges the first liquid to a first point in the range of 3 mm to 15 mm from the substrate’s center and the second nozzle thus discharges the second liquid to a second, separate point in the range of 3 mm to 15 mm from the substrate’s center.  These two points inherently exist along a line that reads on applicant’s virtual line, and the two points are located on opposite sides of said line.  
With regard to claim 9, in the apparatus of Ishibashi, the first and second nozzles (items 82 and 84 in Figure 25) are offset from each other (as shown in Figure 25) such that liquid from each nozzle will impact 3 mm to 15 mm from the center and equidistant from the center.  
With regard to claim 14, applicant’s limitation specifying that the first liquid and the second liquid are the same specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Ishibashi is structurally capable of being used to eject the same liquid from the first and second nozzles.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0348806 by Ishibashi as applied to claim 7 above, and further in view of in view of U.S. 6,248,168 to Takeshita.
With regard to claim 13, the teachings of Ishibashi are discussed in the obviousness rejection of claim 7.  Ishibashi does not teach that the apparatus comprises a cup, wherein the first nozzle and the second nozzle are fixed to the cup.
Takeshita teaches that processing of a substrate with nozzle-sprayed liquid can take place in a cup (item 134 in Figure 12), wherein the cup can advantageously serve as a container in which used liquid can be captured and discharged (via drain path 136a in Figure 12), and wherein the liquid-spraying nozzles are attached to the cup to position them relative to the treated substrate (Col. 23, lines 4-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishibashi such that the apparatus comprises a cup that surrounds the processing space, wherein the cup captures and drains away any liquid that flows off the treated substrate, and wherein the first and second nozzles are fixed to the cup to position them relative to the treated substrate.  The motivation for performing the modification was provided by Takeshita, who teaches that processing of a substrate with nozzle-sprayed liquid can take place in a cup (item 134 in Figure 12), wherein the cup can advantageously serve as a container in which used liquid can be captured and discharged (via drain path 136a in Figure 12), and wherein the liquid-spraying nozzles are attached to the cup to position them relative to the treated substrate.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 10, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714